Name: 94/110/EC: Council Decision of 16 December 1993 on the conclusion of the Customs Convention on the Temporary Importation of Private Road Vehicles (1954) and the acceptance of the United Nations' resolution of 2 July 1993 on the applicability of carnets de passage en douane and CPD carnets to private road vehicles
 Type: Decision
 Subject Matter: organisation of transport;  tariff policy;  consumption;  international affairs
 Date Published: 1994-02-26

 26.2.1994 EN Official Journal of the European Communities L 56/1 COUNCIL DECISION of 16 December 1993 on the conclusion of the Customs Convention on the Temporary Importation of Private Road Vehicles (1954) and the acceptance of the United Nations' resolution of 2 July 1993 on the applicability of carnets de passage en douane and CPD carnets to private road vehicles (94/110/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 thereof, in conjunction with Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas the Customs Convention on the Temporary Importation of Private Road Vehicles, negotiated under the auspices of the United Nations Organization and signed in New York on 4 June 1954, covers temporary import conditions and procedures for private road vehicles in the customs territories of the Community and third countries and is a customs agreement which could help international trade; Whereas, under Article 34 (1bis), the Convention is open to accession by regional economic integration organizations; Whereas, moreover, all the Member States of the Community except Greece are Contracting Parties of the Convention; Whereas, if the Community is to become a Contracting Party, it must deposit an accession instrument with the Secretary-General of the United Nations Organization; Whereas the current Community provisions on the temporary importation of road vehicles for private use comply with those of the Convention and there is therefore no need to enter any reservations with regard to the Convention; Whereas it is appropriate to approve the Convention; Whereas, it would be appropriate to accept at the same time the United Nations' resolution of 2 July 1993 on the applicability of carnets de passage en douane and CPD carnets to private road vehicles, HAS DECIDED AS FOLLOWS: Article 1 1. The Customs Convention on the Temporary Importation of Private Road Vehicles is hereby approved on behalf of the Community. The text of the Convention appears in Annex I. 2. The United Nations resolution of 2 July 1993 on the applicability of carnets de passage en douane and CPD carnets to private road vehicles is hereby accepted by the Community, subject to the conditions set out in Annex II to this Decision. Article 2 1. The President of the Council is hereby authorized to designate the person empowered to deposit the instrument of accession to the Convention on behalf of the Community. 2. The person so designated shall notify the Secretary-General of the United Nations Organization of the acceptance of the resolution. 3. The Commission is hereby authorized to transmit to the Secretary-General of the United Nations the information provided for in Article 34(1 bis) of the Convention, after consulting the Member States and depositing the instrument of accession referred to in paragraph 1. Done at Brussels, 16 December 1993. For the Council The President R. URBAIN